Practice in the Supreme Court: Notice of argument. Mandamus cases, at a term sub sequent to the commencement of proceedings, are calendar causes, to which, the rules requiring notice of argument and printing of briefs apply.In this case, an order to show cause was made returnable on a day in the last term. The return was made during vacation. The cause was not placed upon the docket at this term.The respondent being ready for argument, the Court held that the cause must be considered as a calendar cause, which must be regularly noticed and placed upon the docket; and that the record and briefs must be printed, as in other cases.